ORDER
PER CURIAM.
Stephen C. Haley appeals from the trial court’s judgment denying his petition to set aside a judgment of dissolution. Haley raises three points on appeal. He contends the trial court abused its discretion in declining to set aside the judgment of dissolution because 1) he demonstrated a meritorious defense and good cause for failing to appear at the hearing; 2) he was denied due process of law when he did not receive notice of the proceedings which substantially affected his property interests and received no notice of the judgment which affected these interests; and 3) the court misapplied Missouri law in that the court’s discretion in denying a motion to set aside a judgment is narrow due to the State’s interest in the welfare of the parties, and in the case at bar, there was evidence that he was denied his opportunity to respond to his wife’s representation of the marital assets which the trial court subsequently used to make the division of property in the dissolution.
Affirmed. Rule 84.16(b).